 



EXHIBIT 10.1
2008 Short Term Incentive Plan
This 2008 Short Term Incentive Plan (the “Plan”) is effective as of January 1,
2008 and will continue to remain effective until modified or terminated in
writing by the Compensation Committee of Covad Communications Group, Inc.
(“Covad” or “Company”).
Plan Objectives:

  •   Ensure market competitiveness to attract, motivate, and retain talent;    
•   Reinforce our high-performing, results-oriented culture; and     •   Drive
employee behavior to work as one team to reach A-EBITDA profitability targets.

Plan Funding:
All compensation payable pursuant to the Plan is paid out of Covad general
assets. There is no account, fund, trust, or other set-aside of funds for
payment of this compensation and, therefore, such compensation will not be
payable in the event that Covad’s general assets become unavailable.
Organizational Transformation provides estimates of compensation that may become
payable under the Plan to the Finance department.
Eligibility:
All employees (including the Company’s senior executives but excluding any
Executive Vice Presidents, Senior Vice Presidents and other sales and marketing
employees eligible to receive commissions pursuant to any other plan) (“Plan
Participants”) are eligible to receive compensation pursuant to the Plan.
Compensation Payable Under the Plan:
Plan Participants are eligible to earn certain short-term incentive compensation
under the Plan (“Plan Award”) in addition to their salaries or other
compensation to which they are entitled.
“EBITDA Target” shall mean an amount equal to the A-EBITDA goal established in
the Company’s 2008 Annual Budget for a period of time as further specified under
various provisions of the Plan and adjusted to exclude any contingent expenses
related to, or resulting from, the proposed acquisition of Covad identified in
such budget.
The Plan Award consists of four potential payments:

  (1)   First Payment: Compensation contingent and earned upon the Company
achieving at least 90% of the EBITDA Target for the period from January 1, 2008
through March 31, 2008 (“First Payment”);     (2)   Second Payment: Compensation
contingent and earned upon the Company achieving at least 90% of the EBITDA
Target for the period from April 1, 2008 through June 30, 2008 (“Second
Payment”);     (3)   Third Payment: Compensation contingent and earned upon the
Company achieving at least 90% of the EBITDA Target for the period from July 1,
2008 through September 30, 2008 (“Third Payment")     (4)   Fourth Payment:
Compensation contingent and earned upon the Company achieving at least 90% of
the EBITDA Target for the period from January 1, 2008 through December 31, 2008
(“Fourth Payment”); and

If the Company does not achieve at least 90% of the EBITDA Target for any of the
four payments described above, the corresponding payment for that period will
not be earned and no other opportunity to earn such payment will be provided.

 



--------------------------------------------------------------------------------



 



The First Payment is equal to the amount actually earned by the Plan Participant
in other compensation provided by Covad, including regular earnings, jury leave
pay, PTO, floating holidays and bereavement leave pay and excluding any bonus or
incentive compensation paid under this Plan or the 2007 Bonus Plan (the “2007
Plan”), during the period from January 1, 2008 through March 31, 2008 multiplied
by the product of the Individual Percentages and Achievement Percentages, as
defined below.
The Second Payment is equal to the amount actually earned by the Plan
Participant in other compensation provided by Covad, including regular earnings,
jury leave pay, PTO, floating holidays and bereavement leave pay and excluding
any bonus or incentive compensation paid under this Plan or the 2007 Plan,
during the period from April 1, 2008 through June 30, 2008 multiplied by the
product of the Individual Percentages and Achievement Percentages.
The Third Payment is equal to the amount actually earned by the Plan Participant
in other compensation provided by Covad, including regular earnings, jury leave
pay, PTO, floating holidays and bereavement leave pay and excluding any bonus or
incentive compensation paid under this Plan or the 2007 Plan, during the period
from July 1, 2008 through September 30, 2008 multiplied by the product of the
Individual Percentages and Achievement Percentages.
The Fourth Payment is equal to the difference of: (1) the amount actually earned
by the Plan Participant in other compensation provided by Covad, including
regular earnings, jury leave pay, PTO, floating holidays and bereavement leave
pay and excluding any bonus or incentive compensation paid under this Plan or
the 2007 Plan, during the period from January 1, 2008 through December 31, 2008
multiplied by the product of the Individual Percentages and Achievement
Percentages; and (2) any other earned portion of the Plan Award, including the
First Payment, Second Payment and Third Payment.
“Individual Percentages” mean percentages assigned to each Plan Participant by
the Human Resources Department Compensation Manager based on the Plan
Participant’s role assignment on March 31, 2008 for the First Payment, June 30,
2008 for the Second Payment, September 30, 2008 for the Third Payment and
December 31, 2008 for the Fourth Payment. If the role assignment for a Plan
Participant changes, a Change of Status form for the new role must be fully
completed, approved and delivered to Covad’s Human Resources by the last
business day of the quarter in order for the Plan Participant to be eligible to
earn the portion of the Plan Award associated with such quarter at the new
Individual Percentage Level. The following table is provided for illustrative
purposes only.

 



--------------------------------------------------------------------------------



 



                      In 2008, the Individual Percentages are as follows:    
(as a % of actual earnings)     I1     5%    


Individual Contributors     I2     8%         I3     10%         I4     15%    
    I5     20%         I6     30%         M1     15%    
Managers     M2     20%         M3     30%     Directors     M4     40%     Vice
Presidents     M4 SVP     50-60%*     Senior Vice Presidents     M5     60%-70%*
    Executive Officers     M6     100%     Chief Executive Officer    

          *Specific percentage varies according to individual employee; consult
offer letter or Change of Status form.
“Achievement Percentages” mean:
          (1) when applied to the First Payment, Second Payment, and Third
Payment:
(a) 90% if the percentage actually achieved of the EBITDA Target (“Actual
Percentage”) for the applicable quarterly period is equal to or greater than 90%
but is less than 100% of the applicable EBITDA Target;
(b) 100% if such Actual Percentage is equal to or greater than 100% of the
applicable EBITDA Target;
(c) 0% if such Actual Percentage is less than 90% of the applicable EBITDA
Target.
          (2) when applied to the Fourth Payment:
(a) 90% if the Actual Percentage for the 2008 annual period is equal to or
greater than 90% but is less than 100% of the EBITDA Target for that period;
(b) 100% if such Actual Percentage is equal to or greater than 100% but is less
than 110% of the applicable EBITDA Target;
(c) the sum (up to a maximum of 200%) of the following: (1) 100%; and (2) 1.5
multiplied by the difference between such Actual Percentage and 110%, if such
Actual Percentage is equal to or greater than 110% of the applicable EBITDA
Target; or
(d) 0% if such Actual Percentage is less than 90% of the applicable EBITDA
Target.

 



--------------------------------------------------------------------------------



 



Funds permitting, the Company will pay the First Payment, Second Payment, Third
Payment and Fourth Payment, if earned: (1) within two to four weeks after
Covad’s earnings announcement for each quarter or annual period associated with
such payment under this Plan if the Company is publicly owned; or (2) within two
weeks after Covad’s financial results for each quarter or annual period
associated with such payment under this Plan are finalized if the Company is
privately owned. The Company will withhold all applicable taxes and other
deductions from any earned Plan Award or portion thereof.
Leaves of Absence and Transfers to Other Incentive Plans:
The Plan Award payable to Plan Participants who take an approved leave of
absence (other than for military leave under USERRA), disability leave of
absence, or who are offered another commission or incentive plan will be based
on their actual earnings during the period of time during which they were
subject to the terms of the Plan. Payments for employees who are granted an
approved leave of absence for military leave under USERRA and who return within
the prescribed period for guaranteed reinstatement under USERRA will be
determined in accordance with USERRA.
Continued Employment and Conduct During Employment:
A Plan Participant is not eligible to earn: (1) the First Payment or any portion
thereof unless he/she is employed by Covad on March 31, 2008; (2) the Second
Payment or any portion thereof unless he/she is employed by Covad on June 30,
2008; (3) the Third Payment or any portion thereof unless he/she is employed by
Covad on or before September 30, 2008; and (4) the Fourth Payment or any portion
thereof unless he/she is employed by Covad on December 31, 2008.
A Plan Participant is not eligible to earn the Plan Award or any portion thereof
if he or she engages in serious misconduct in the course of employment, engages
in conduct that undermines the Company’s performance or otherwise materially
violates Covad’s Code of Conduct or Employee Guide.
Audit and Approval Procedure:
The Organizational Transformation department will calculate all Plan Awards. The
Finance department will provide the Organizational Transformation department
with earnings reports to assist in the determination of Plan Awards within two
weeks of the end of each quarter. The Senior Vice President, Organizational
Transformation, will review and authorize all payment for Plan Participants.
Problem Resolution:
Issues or questions regarding Plan Awards should be sent in writing via email to
bonus@covad.com. Any and all disputes regarding the Plan shall be settled by
final and binding arbitration pursuant to the arbitration agreement attached as
Exhibit A.
At-Will Employment:
Nothing in this Plan shall be construed as any promise or guarantee of continued
employment. All Plan Participants are employed by the Company at will.

 



--------------------------------------------------------------------------------



 



Plan Administration:
The Organizational Transformation department will administer the Plan in
accordance with the Plan’s provisions.
Plan Terms, Amendment or Termination:
This Plan supersedes any and all previous written and oral arrangements,
programs and plans previously offered by the Company, its subsidiaries, its
affiliated companies or employees of the Company, its subsidiaries or its
affiliated companies regarding short-term incentive compensation. Covad
expressly reserves the right to withdraw, amend, add to and terminate the Plan,
or any portion of it, in its sole discretion at any time, including but not
limited to changing or eliminating the amounts of compensation set forth
hereunder, whether or not prior notice of such actions has been provided to any
affected individuals, to the fullest extent permitted by law. The Plan and any
portion thereof may be withdrawn, amended, added to or terminated by the
Compensation Committee or any entity that has acquired all or substantially all
of the assets and liabilities of Covad. The provisions of the Plan are intended
to serve as mere guidelines for the potential payment of short-term incentive
compensation under certain prescribed circumstances and are not intended to
provide any Plan Participant or other employee with a vested right to the same.
Covad 2008 Short-Term Incentive Plan
Exhibit A
          Plan Participant hereby agrees and understands that any and all
disputes regarding the Plan shall be settled by final and binding arbitration
before a single, neutral arbitrator in the County of Santa Clara, California, or
in the County where Plan Participant resides at the time the dispute arises, at
Plan Participant’s option, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association, or
its successor, and judgment upon the award rendered may be entered in any court
with jurisdiction.
          Plan Participant understands that this arbitration clause applies to
all claims regarding the Plan. Unless another limitations period is expressly
mandated by statute, to be timely, any dispute must be referred to arbitration
within twelve (12) months of the incident or complaint giving rise to the
dispute. Disputes not referred to arbitration within such twelve (12) month
period shall be deemed waived, and the arbitrator shall deny any untimely
claims.
          Plan Participant understands that the parties shall be entitled to
discovery sufficient to adequately arbitrate their claims, including access to
essential documents and witnesses, as determined by the arbitrator. In reaching
a decision, the arbitrator shall adhere to relevant law and applicable
precedent, and shall have no power to vary therefrom. The arbitrator shall issue
a written decision making specific findings of fact and stating conclusions of
law.
          Plan Participant understands that each party retains the right to
file, in a court of competent jurisdiction, an application for provisional
injunctive and/or equitable relief in connection with a claim relating to this
Plan, and shall not be required to post a bond or other security in seeking such
relief unless specifically required by law. Although a court may grant
provisional remedies, the arbitrator shall at all times retain the power to
grant permanent injunctive relief, or any other final remedy. Plan Participant
understands that the Company will pay the costs of arbitration in excess of the
costs Plan Participant would incur to bring such claim in a civil court.

 